Citation Nr: 9929715	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1994 decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 10 percent rating, effective from 
February 5, 1993.  The Board remanded the veteran's appeal in 
April 1998 for further evidentiary development.  In August 
1999, while in remand status, the RO granted a higher (30 
percent) evaluation for PTSD, effective from February 5, 
1993.

The Board notes that the prior remand by the Board referred 
to the claim on appeal as entitlement to an increased rating.  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) recently held, in the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), that an appeal 
from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an initial rating.  Consequently, the Board has re-
characterized the issue on appeal as an evaluation of an 
original award.


FINDING OF FACT

The veteran's PTSD is manifested by moderately debilitating 
problems manifested by his affect being very constricted, his 
mood being anxious and depressed, his being somewhat 
withdrawn, and his speech being somewhat monotone in form and 
content.  The veteran does not experience reduced reliability 
and productivity beyond an occasional decrease in efficiency 
with intermittent periods of inability to perform.



CONCLUSION OF LAW

A rating greater than 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he experiences increased adverse 
symptomatology due to his PTSD that in turn warrants a higher 
evaluation.  Specifically, he has reported problems with 
increased nightmares, irritability, trouble being around 
other people, difficulty controlling his temper, 
forgetfulness, problems with concentration, hypervigilance, 
intrusive thoughts, diminished appetite, suicidal ideation, 
and exaggerated startled response.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Statement of Facts

At the veteran's first VA examination, conducted in March 
1993, the veteran reported that he had had no past history of 
treatment for a psychiatric disorder.  He indicated that he 
had worked as an electrician, but the previous autumn he quit 
his job and had not been able to work since that time because 
"everything bothered him."  The veteran went on to report 
that he had not been involved in any kind of activity since 
that time; he spent most of his time drinking.  He also 
reported that he had been married three times, had one child, 
and lived with his sister and brother-in-law.

It was observed that the veteran was extremely uncomfortable-
-very unaccustomed to talking about his Vietnam experiences 
and as a result he was not very elaborate in relating his 
experience.  However, the veteran did report that he was 
reminded of Vietnam by news reports about Desert Storm, the 
Marines barracks bombing in Lebanon, and movies and 
discussions about Vietnam.

On examination, his affect was very constricted and 
uncomfortable.  His mood was depressed.  His memory was poor 
for past and recent events.  However, he had no significant 
cognitive impairment.  He had very little insight into his 
problems, and he did not evidence any psychotic thought 
disorder.  He also had no suicidal or homicidal ideation; he 
was oriented in all three spheres, and his judgment was not 
impaired.  The examiner reported that the veteran had a 
significant alcohol problem.  The examiner opined as follows:  

[The veteran] just barely meets the 
criteria for PTSD.  He did have some 
trauma while over in Viet Nam, that 
trauma is re-experienced today in the 
form of distressing nightmares and he is 
reminded about Viet Nam by various 
trigger mechanisms.  He does have 
autonomic nervous system dysfunction 
where he has an increased startle 
response, severe anxiety and stays mostly 
by himself and does much of the 
medication with alcohol.  I wouldn't call 
this severe only because I have very 
little data to support a diagnosis of 
severe PTSD.  There is enough data 
however to just make the diagnosis of 
PTSD along with alcohol abuse.

The veteran appeared at a personal hearing at the RO in March 
1995.  He testified that he was not undergoing psychiatric 
counseling.  He also testified that the last time he worked 
full time was in approximately November 1992.  At that time 
he was a self-employed electrician.  However, because of 
alcohol problems, he lost his customers and his company 
closed down.  Thereafter, while he had worked sporadically 
since 1992, he had not been able to keep a job for more than 
a few weeks at a time because he was unable to stay calm 
enough or sober enough to carry out his job responsibilities.  
The veteran went on to report that his adverse symptomatology 
included recurring thoughts and difficulty sleeping due to 
nightmares about his traumatic experiences in the Republic of 
Vietnam.  He also reported that he had been married and 
divorced four times.  His marriages lasted from six months to 
four and a half years in duration and ended because his wives 
could not put up with his behavior.  He also reported that he 
had one son.  Lastly, the veteran reported that he spent his 
days either watching television or socializing over drinks at 
the VFW. 

Subsequently, the veteran appeared for a VA examination in 
April 1995.  At that time, the examiner reported that he did 
not see any new PTSD symptoms since he had examined the 
veteran in March 1993.  The examiner reported that 
"[i]nitially, I thought he was very uncomfortable talking 
about [Vietnam] but during this interview I felt he didn't 
have any of the details available."  It was reported that 
the veteran claimed that he had not worked in the previous 
few years and claimed he could not hold a job because he had 
a hard time taking orders.  On examination, the veteran could 
speak coherently and logically, although he had a very 
difficult time dealing with his PTSD issues.  The examiner 
opined that the veteran had a substance abuse problem.  The 
examiner also opined that he did not believe that the veteran 
was using alcohol to cover up his PTSD symptoms.  It was also 
felt that the veteran's PTSD symptoms were not particularly 
intense. 

Thereafter, in May 1995, the veteran underwent an evaluation 
by a social worker.  At this time it was reported that, 
although neatly dressed, he was extremely anxious and 
"fidgety."  Moreover, he responded to questions with quick, 
short answers and made little eye contact.  In addition, the 
veteran reported having numerous post-service head traumas 
caused by both a motor vehicle accident and falling while 
intoxicated.  The veteran indicated that he lived with his 
elderly parents.  He reported that he had been married and 
divorced three times, was not currently in a relationship, 
and had one 17-year old son whom he saw infrequently.  The 
veteran went on to report that he spent his days at either 
the VFW or Marine Corps League.  He said that, while trained 
as an electrician, he had not worked in two years; he lived 
on his VA disability.  The examiner also reported that the 
veteran offered little detail regarding his PTSD symptoms and 
was visibly anxious when this subject was discussed.  
Nonetheless, the veteran reported that he often had intrusive 
thoughts about Vietnam.  It was also opined that it was very 
possible that the veteran was using alcohol to mask his PTSD 
symptoms.

In April 1997, the RO received a letter from the veteran's 
counselor at the VetCenter who attempted to summarize the 
nature and extent of the veteran's treatment.  Specifically, 
it was reported that the veteran first starting treatment 
with the VetCenter in 1996 and had had six individual 
psychotherapy sessions.  The veteran's major complaint during 
these sessions was that he experienced nightmares every night 
about Vietnam that caused him to wake up.  He also reported 
that he only slept approximately three to four hours per 
night, aided by alcohol, and stated that he felt "tired most 
of the time."  He also indicated that he was frequently 
beset by unwanted, intrusive, and very painful memories of 
his Vietnam experience.  Moreover, he reported that these 
memories disrupted his concentration and made him "a 
miserable bastard."  He indicated that his appetite was 
considerably diminished.  The veteran also indicated that 
rage was a continuing problem for him and he had been in 
numerous fistfights since he was discharged from the Marine 
Corps.  He also reported resentment and distrust of authority 
figures, hypervigilance (particularly in the presence of 
Asian Americans), and a strong sensory responsiveness to such 
triggers as seeing or hearing military aircraft, smelling 
diesel exhaust fumes, or experiencing the humid heat of 
summer.  He reported that he had become increasingly 
despondent and had experienced more frequent suicidal 
ideation.  The veteran said that he did not have any friends 
or associates because he had extreme difficulty trusting 
others following his return from Vietnam.  He stated that his 
wariness had posed a particularly big problem for him in 
establishing meaningful, enduring relationships with women.  
The veteran reported that he had been married and divorced 
three times, had had 15 girlfriends over the previous five 
years, and had one son who was 19 years of age and estranged 
from him.

His employment history included working as an electrician 
since his separation from military service.  Specifically, he 
worked for General Dynamics for approximately ten years until 
1984 when he walked off the job.  He then started his own 
electrical contracting company in 1985, employed one helper, 
and kept the company going until 1991 when he fell apart due 
to stress and his company closed.  Since that time he had 
only engaged in very marginal, sporadic, part-time jobs.

On examination, the veteran's speech was pressured and his 
demeanor was tense and guarded.  (It was also reported that 
the veteran terminated the first two sessions prematurely 
because of his discomfort.  Over the next two sessions the 
veteran became only slightly more relaxed)  Moreover, he was 
visibly startled on several occasions in response to sudden 
and loud traffic noises.  Furthermore, the veteran shouted 
and sobbed while responding to several questions.

Psychiatric testing included the Mississippi Scale for 
Combat-Related PTSD, the Combat Exposure Scale, and the Beck 
Depression Inventory.  Specifically, the veteran scored 115 
on the Mississippi Scale for Combat-Related PTSD which 
reportedly indicated moderately severe disturbance as a 
result of his combat exposure.  He scored a 28 on the Beck 
Depression Inventory which indicated severe depression with 
suicidal ideation.  The therapist opined that observations of 
the veteran showed that his condition was more severe than 
the 115 score on the Mississippi Scale had indicated.  
Moreover, the therapist stated that the veteran's battery of 
inventory scores taken together with his post-military 
history and recent presentation were highly suggestive of 
considerably greater impairment in social and occupational 
areas than his then-assigned disability rating reflected.  
The counselor also opined that the veteran was one of the 
most highly avoidant veterans with whom he had worked, in 
terms of his inability to unburden himself of the psychic 
pain which clearly hobbled him, and which appeared to be the 
direct result of his combat experience in Vietnam.  It was 
also opined that the veteran was saddled with guilt over 
atrocious acts which occurred routinely in battle, and which 
he either committed himself, or passively witnessed.  His 
Global Assessment of Functioning (GAF) score was 32.  The 
diagnoses included chronic and severe PTSD.

Thereafter, the veteran appeared for a VA examination in July 
1997.  The veteran's service, social, industrial, and medical 
history as outlined above was reported.  In addition, it was 
noted that the veteran was four times divorced; he had one 
adult son, and he last worked as an electrician approximately 
two years earlier.  At the time of the examination he was 
working as a bartender approximately thirty hours per week at 
a VFW.  It was also reported that his parents were both alive 
and he had three siblings.  The veteran also reported no 
current treatment for PTSD.

On examination, he was reasonably dressed and cooperative.  
He was not withdrawn and there was no evidence of 
hyperactivity or motor retardation.  He denied any audio, 
visual, or tactile hallucinations; he was oriented times 
three, and there was no evidence of confusion or altered 
level of consciousness.  There was also no evidence of 
altered verbal productivity or signs or symptoms of a formal 
thought disorder.  He denied having delusions.  The veteran 
also denied any suicidal or homicidal ideation and stated 
that he had never attempted suicide.  When asked about 
assaultive ideation, he stated, "I couldn't even hurt a 
little bird anymore," but he admitted to having history of 
fistfights while drinking.  Additionally, the veteran 
reported that he did not have persistent re-experiencing of 
traumatic war events, did not avoid reminders of his war 
experiences (in fact, at the VFW, he would talk about the war 
for hours), and he had no increased arousal.  The veteran 
also reported that he slept four to five hours per night.  
GAF was 70.  It was also reported that the veteran had a long 
history of alcoholism.  The examiner opined that, "[a]t 
present, it would appear that any functional impairment would 
not be attributed to [PTSD], but rather to his alcoholism."  
The diagnoses included mild PTSD.

Thereafter, in an addendum to the July 1997 examination, the 
examiner attempted to reconcile his findings with the 
findings reached by the veteran's therapist in the April 1997 
report.  The examiner stated that he had reviewed the April 
1997 report before conducting his examination.  The examiner 
then stated that, at his examination, unlike the April 1997 
review, the veteran gave absolutely no specifics regarding 
his war experiences, showed no signs of being upset, anxious, 
or depressed, and denied any of the classic symptoms 
attributed to PTSD.  The examiner then stated that: 

My conclusions were based on my direct 
interview, and I have no way of 
explaining [the April 1997 report] other 
than the fact that my conclusions are 
based on a single interview with the 
veteran, while [the April 1997 report was 
prepared after the veteran was seen] in 
therapy over 6 sessions.  It should also 
be noted that [the April 1997 report] 
stated that the veteran refused to 
discuss his experiences during the first 
2 sessions that they met.  It is possible 
that additional information would be 
forthcoming if the patient [was] again 
seen over a 6-session period. 

Subsequently, following the Board's April 1998 remand, the 
veteran appeared for a VA examination in June 1999 by a board 
of two examiners.  It was reported that the claims file and 
the veteran's electronic chart at the Providence VA were 
extensively reviewed by the examiners.  The veteran's 
service, social, industrial, and medical history as outlined 
above was noted.  In addition, it was noted that the veteran 
lived in a room at his mother's house, that he had stopped 
drinking, that he continued to work part time (approximately 
20 hours a week) as a bartender at the VFW, and was that he 
was estranged from his adult son.

PTSD symptoms included sleep disturbance--specifically, 
restless sleep, frequent nighttime awakenings, and nightmares 
occurring twice weekly, flashbacks, an inability to 
concentrate, difficulty with socialization, reduced appetite, 
some paranoia, feeling uncomfortable around people, and some 
ideas of reference.  However, he did not have difficulty 
discussing war-related events.  On examination, his affect 
was quite depressed, he was somewhat withdrawn, and his 
speech, although spontaneous, was somewhat monotone with 
minimal content.  Moreover, he was tearful at times when 
describing his son or the loss of comrades in Vietnam.  
Additionally, while he reported some ideas of reference and 
some paranoia, there was no other overt psychosis.  He was 
casually dressed, seemed unconcerned and un-paranoid 
(although he did report these symptoms), and denied both 
current suicidality and any intent to harm others (although 
he noted he had been suicidal in the past, particularly when 
he had been drinking).  Moreover, he was alert, oriented to 
person, place and time, and his recent memory was intact 
except for some difficulty doing serial-7s.  His insight and 
judgment were intact.  His proverbs were very concrete.  His 
GAF score was 65.  The diagnoses included recurrent major 
depressive episodes and moderate PTSD.  

Thereafter, in an addendum to the June 1999 examination, the 
examiners attempted to provide an opinion as to the combined 
effect of all manifestations of PTSD on the veteran's social 
and industrial adaptability.  The examiners stated that

. . . PTSD does impinge on the 
[veteran's]  social and industrial 
adaptability. . . As far as the old 
criteria,. . . he reaches a 10. . . . 
That seems to be the basic level since 
the [veteran] has managed to work most of 
his life following any trauma in Vietnam 
. . . It is the concerted opinion of both 
examiners at this point that the 
[veteran] does have PTSD of a moderate 
nature along with chronic major 
depression and that the two may be 
intertwined or may be somewhat 
independent . . . His current [GAF score 
is approximately] . . . 50 or 55 and his 
highest level of functioning would be 
that of 65.  The [GAF] on the DSM-III, as 
mentioned, would be about a 10 on the old 
criteria; although, it at times may reach 
as high as 30.

Thereafter, in a second addendum to the June 1999 
examination, the examiners attempted once again to provide an 
opinion as to the combined effect of all manifestations of 
PTSD on the veteran's social and industrial adaptability.  
The examiners stated that:

. . . PTSD does impinge on the 
[veteran's] social and industrial 
adaptability; although, this is not on a 
total basis . . . As far as the old 
criteria are applied, he reaches a 10, 
but at times as high as a 30.

Under the new criteria, the score is a 
30. . . That seems to be the basic level 
since the [veteran] has managed to work 
most of his life following any trauma in 
Vietnam. . .  It is the concerted opinion 
of both examiners at this point that the 
[veteran] does have PTSD of a moderate 
nature along with chronic major 
depression and that the two may be 
intertwined or may be somewhat 
independent.

. . . His current [GAF] would be about 
that of a 55 and his highest level of 
function as high as 65.

VA treatment records, dated from April 1993 to September 
1998, were obtained by the RO.  The treatment records 
revealed the veteran's complaints, diagnoses, and/or 
treatment for PTSD characterized as moderately serve and 
stable as well as for severe depression.  Adverse PTSD 
symptomatology observed by examiners included avoidance, poor 
sleep, intrusive memories of Vietnam, rage, distrust, hatred 
of authority figures, avoidance of formerly enjoyed 
activities, and hypervigilance.  See treatment record dated 
in June 1993, July 1993, December 1996, January 1997, March 
1997, April 1997, June 1997, July 1998, August 1998, and 
September 1998.  In addition, a January 1997 VetCenter intake 
reported the veteran's GAF score as 40. 

In addition, two lay statements were filed on the veteran's 
behalf - one from his sister and one from his employer.  
Specifically, the veteran's sister reported that, after the 
veteran returned from Vietnam, he divorced his wife, moved 
home, and had severe nightmares.  It was also reported that, 
over the following thirty years, he had had problems with 
drugs and alcohol caused by his Vietnam experiences.  It was 
also reported that the veteran had a sporadic work history.  
Moreover, it was noted that, after his business went under, 
the veteran lived with her for almost one year and during 
this time he isolated himself at her home.  Specifically, he 
frequently sat in a darkened room all day long and neglected 
his personal hygiene.  Moreover, the veteran's employer (VFW) 
reported that his work schedule was set so that he did not 
work more than two consecutive days so as to avoid stress.

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  
Furthermore, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Before specifically addressing the question of the propriety 
of a higher evaluation, it should be pointed out that the 
schedular criteria by which psychiatric disability is rated 
changed during the pendency of the veteran's claim.  See 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of the claim for a higher 
evaluation must now include consideration of both the old and 
new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
This rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  (The Board 
notes the veteran was advised of the new criteria in a 
November 1997 supplemental statement of the case.)  

Under the new schedular criteria, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (1999).  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

The criteria in effective prior to those listed above 
provided for a 50 percent rating when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; reliability, 
flexibility and efficiency levels being so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132 (1996).  A 30 percent rating was assignable when the 
disability caused definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; and with psychoneurotic symptoms which resulted 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Id.  

Initially, the Board notes that the Court in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."  Accordingly, given the 
June 1999 addenda, the Board will analyze the veteran's 
psychiatric symptomatology accordingly.

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.  As noted above, the veteran's adverse 
symptomatology for his PTSD was clinically characterized on 
one occasion as "severe."  See April 1997 VetCenter letter.  
However, no other VA examiner adopted this characterization 
of the veteran's PTSD.  In addressing this question, the 
Board finds that the lack of abnormal findings made during 
each of the above-noted VA examinations to be significant.  
Indeed, the absence of but a few abnormal mental status 
findings strongly suggests that the April 1997 
characterization of "severe" impairment is not an accurate 
reflection of the debility experienced by the veteran, at 
least as this term is used by the rating criteria.  This 
conclusion is further strengthened by the March 1993 VA 
examiner's opinion that the veteran's symptoms were not 
severe, the April 1995 examiner's opinion that the veteran's 
PTSD symptoms were not particularly intense, the July 1997 VA 
examiner's opinion that the veteran's PTSD was only "mild," 
and the June 1999 examiner's opinion (after review of the 
entire record on appeal and in reply to the Board's April 
1998 remand) that the veteran's PTSD was only "moderate."  
Moreover, even the April 1997 findings regarding the 
veteran's functioning belie the characterization of 
"severe" symptoms, especially given the absence of 
significant symptoms, which absence was specifically noted in 
other examination reports.

Tellingly, under the older rating criteria, mild industrial 
impairment, the requirement for a 10 percent disability 
rating has been defined as "of moderate strength or 
intensity" and, as applied to disease, "not severe or 
dangerous."  VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1993).  
"Considerable," the criterion for a higher evaluation, 
50 percent, rating means "rather large in extent or degree."  
Id.  A 30 percent rating lies midway between a 10 percent 
rating and a 50 percent rating, implying that "definite" was 
meant to describe a level of impairment of social and 
industrial adaptability approximately midway between mild and 
considerable impairment.  Id.  

The Board notes that, although the veteran has described 
significant problems with maintaining employment due to his 
being easily angered and having interpersonal difficulties, 
this has not been confirmed by the clinical evaluations of 
record.  On the contrary, the record indicates that no 
evidence of either a formal thought disorder or cognitive 
processing difficulty was seen.  Moreover, the March 1993, 
April 1995, July 1997 and June 1999 examiners reported that 
the veteran's dress and hygiene were appropriate; he was 
alert, oriented to person, place and time, exhibited no overt 
psychosis, had no suicidal or homicidal ideation, and his 
insight and judgment were intact.  Furthermore, the Board 
notes that, while the March 1993 examiner reported that the 
veteran's memory was poor for remote and recent events, the 
more recent June 1999 examiner reported that his recent 
memory was intact except for some difficulty doing serial-7s.  

While the veteran, his representative, and the veteran's 
sister have described his symptoms as causing "severe" 
impairment, for the reasons noted above, the Board finds that 
the record does not support such a finding.  The Board notes 
that a lay witness can provide evidence as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the 
veteran's and his representative's statements as to the 
severity of PTSD are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Even though the 
veteran has described significant problems with interpersonal 
skills and the like, this has not been confirmed by the 
clinical evaluations of record.  On the contrary, the record 
on appeal shows that the veteran spends his days either 
working part time as a bartender at a VFW or socializing with 
peers over drinks at the VFW.  Moreover, clinical evidence of 
record indicates that his concentration, memory, insight, and 
judgment are all adequate. 

Taking the common understanding of the terms used by the old 
criteria, as explained in VAOPGCPREC 9-93, the Board finds 
that the veteran's symptoms result in overall debility which 
is significantly less in intensity than "considerable" 
disability.  Id.  So much so that it is best described as no 
more than moderately large in degree, and thereby warranting 
no more than the currently assigned 30 percent rating.  Id.  
In other words, the April 1997 VetCenter counselor's 
classification of symptoms is not determinative of the degree 
of disability.  38 C.F.R. § 4.130 (1996).  Rather, it is the 
paucity of findings of disabling symptoms, considered along 
with the overall disability picture as set forth in the 
entire record and the more recent VA examiners' opinions that 
lead the Board to conclude that a higher evaluation is not 
warranted under the old rating criteria.

Turning to the criteria that became effective in November 
1996, the Board finds that an evaluation above the 30 percent 
rating assigned under the old criteria is not warranted under 
the new.  A 50 percent rating is warranted for reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  As noted above, these are not 
generally characteristics of the veteran's disability.  The 
veteran has problems discussing his Vietnam experiences.  He 
also has had problems with his affect being very constricted, 
his mood being anxious and depressed as well as "fidgety," 
his being somewhat withdrawn, and his speech being somewhat 
monotone in form and content.  However, these problems have 
not caused a reduction in reliability and productivity as 
contemplated by the rating criteria for a 50 percent rating.

The Board notes that the veteran claimed to have 
uncontrollable anger.  However, the record on appeal is 
devoid of any evidence that the veteran ever acted on his 
anger, or demonstrated such a problem when being observed by 
psychiatric clinicians.  In fact, the veteran reported, when 
examined by a social worker in May 1995, that his post-
service head traumas were caused by either a motor vehicle 
accident or falls taken while intoxicated.  Accordingly, his 
impulses are not only controllable, but appear to be well 
controlled, and therefore do not appear to adversely affect 
his occupational functioning except perhaps on an occasional 
or intermittent basis.  Similarly, the veteran claimed that 
his adverse PTSD symptomatology caused the breakup of his 
last three marriages, led him to be estranged from his son, 
and caused him to be incapable of working full time in his 
chosen profession since approximately 1991.  Specifically, it 
is asserted that short-term memory and concentration have 
decreased to such an extent that he can not remember how an 
electrical wiring job is supposed to be done.  However, as 
noted earlier, the objective medical evidence of record does 
not support the veteran's claims.  As stated earlier, 
clinical evidence of record indicates that his dress and 
hygiene were appropriate, he was alert, oriented to person, 
place and time, and he exhibited no overt psychosis.  He had 
no suicidal or homicidal ideation; his insight and judgment 
were intact; and his recent memory was intact except for some 
difficulty doing serial-7s.  Moreover, the record on appeal 
shows the veteran was able to work part time as a bartender 
at a VFW and he spends his days socializing with peers over 
drinks. 

While the veteran no doubt has some difficulty in 
establishing and maintaining effective work and social 
relationships, such difficulties do not rise to the level 
contemplated by the criteria for a 50 percent rating.  His 
difficulties, while bothersome, do not appear from the record 
to cause more than an occasional decrease in efficiency or 
intermittent periods of inability to perform tasks.  This is 
particularly so given the veteran's ability to interact with 
his peers, discuss his war experiences, and to perform daily 
activities.

Given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for 
a 30 percent rating, whether evaluating his case under the 
old or new criteria.  See 38 C.F.R. § 4.7 (1999).  Therefore, 
the preponderance of the evidence is against the claim for a 
higher rating for the veteran's service-connected psychiatric 
disability.  This is true throughout the period of time 
during which his claim has been pending.  Fenderson, supra.


ORDER

A higher evaluation for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

